United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-31084
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GUILLERMO MOLINA-AGUILAR,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:04-CR-343-ALL
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Guillermo Molina-Aguilar (Molina) appeals following his

conviction for attempting to possess with intent to distribute

more than five kilograms of cocaine hydrochloride.     Molina argues

that his trial counsel rendered ineffective assistance by failing

to move for judgment of acquittal.   An ineffective assistance

claim is ordinarily not reviewed on direct appeal, but we will

review such a claim when the record is sufficiently developed.

See United States v. Rosalez-Orozco, 8 F.3d 198, 199 (5th Cir.

1993).   Because the record contains all of the evidence necessary

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-31084
                                 -2-

with respect to Molina’s ineffective assistance claim, we will

review it in the interest of judicial economy.     See id.

       To show ineffective assistance of counsel, a defendant must

show that his attorney’s performance was deficient and that the

deficiency prejudiced his defense.     See Strickland v. Washington,

466 U.S. 668, 687 (1984).    If the defendant makes an insufficient

showing on either element, the claim fails.     Id. at 697.

       To establish prejudice in this context, Molina must show

that “it is a reasonable probability that had counsel moved for a

judgment of acquittal, the motion would have been granted on the

basis of insufficiency of evidence.”     Rosalez-Orozco, 8 F.3d at

199.    We examine “whether, viewing the evidence and the

inferences that may be drawn from it in the light most favorable

to the verdict, a rational jury could have found the essential

elements of the offenses beyond a reasonable doubt.”     Id. at 200

(internal quotation marks and citation omitted).    The evidence,

both direct and circumstantial, is viewed “in the light most

favorable to the jury verdict” and “[a]ll credibility

determinations and reasonable inferences are to be resolved in

favor of the verdict.”    United States v. Resio-Trejo, 45 F.3d

907, 910-11 (5th Cir. 1995).

       Molina contends that the evidence was insufficient to show

that he knowingly attempted to possess a controlled substance, as

opposed to some other form of contraband.    The trial evidence

showed that a confidential source (CS) for the DEA arranged to
                           No. 05-31084
                                -3-

sell 20 kilograms of cocaine to two drug dealers for $240,000.

The drug dealers told the CS that “Guillermo” would travel from

Houston to New Orleans with the money to purchase the drugs.

Molina arrived at the agreed location for the transaction.    The

evidence, which included tape recorded conversations between the

CS and the drug dealers and between the CS and Molina, showed

that Molina was given instructions about the transaction and was

in contact with the drug dealers before and during the meeting.

Molina agreed with the CS that a “quiet” place was needed for the

transaction, meaning a location free from police intrusion.

Molina possessed a box concealed in his truck with an amount

written on the outside of the box that was nearly equal to the

amount of the agreed purchase price.   Molina cut open the box to

show the CS the money, which was wrapped in cellophane in a

manner consistent with use in the drug trade.     When the CS used

code words to refer to the drugs, Molina expressed no confusion

and had no apparent difficulty understanding the CS.

     We conclude that, viewed in the light most favorable to the

verdict, the evidence was sufficient for a rational jury to

conclude that Molina knew he was attempting to possess a

controlled substance.   See Rosalez-Orozco, 8 F.3d at 200;

Resio-Trejo, 45 F.3d at 910-11.   Because the evidence was

sufficient to support the conviction, Molina has not shown that

he was prejudiced by counsel’s failure to move for judgment of

acquittal.   See Rosalez-Orozco, 8 F.3d at 202.
                     No. 05-31084
                          -4-

Accordingly, the judgment of conviction is AFFIRMED.